Citation Nr: 1708193	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  15-28 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for painful joints.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for shortness of breath and pain/pressure in the chest.

5.  Entitlement to service connection for leg cramps.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a psychiatric disability, to include depression (claimed as memory loss and panic disorder), anxiety, and dementia.

8.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities. 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to April 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Manchester, New Hampshire Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a July 2015 hearing before the RO; he did not attend.  In his July 2015 substantive appeal, he requested a Board videoconference hearing; in October 2015 correspondence, the hearing request was withdrawn.

The April 2013 rating decision on appeal denied service connection for depression, claimed as memory loss and panic disorder.  The Veteran's medical records also include diagnoses of anxiety and dementia.  Accordingly, the Board finds that his claim of service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses and has recharacterized the issue as listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

In March 2017, the Board received notice that the Veteran died in December 2016.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R.      § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran, who was the appellant in this case, died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).




ORDER

The appeal is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


